 

 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) , , Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. _ (For Offenses Committed On or After November 1, 1987)

Case Number: 19-cr-04022-WVG

Jason T. Cs
Defendant's Att

Vitas Guillaume

ans ene RAL

    

 

 

REGISTRATION NO. 87475298 OCT 2° 2019

    

 

 

 

 

 

THE DEFENDANT: aT COURT
XX pleaded guilty to count(s) 1 of Superseding Information oe sou tient TE Oe oF CALIFORNIA
Li was found guilty to count(s) _ By -
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s).
9:1459(a)(1), Entering at Location Not Designated to be Border Crossing Is

(e)(1) and (g) Point (Class A Misdemeanor) -

Li The defendant has been found not guilty on count(s) ;
LI] Count(s) dismissed on the motion of the United States.

 

 

oe IMPRISONMENT oe

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
a a Time Served

X]. Assessment: $25 WAIVED & Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

C) Court recommends defendant be deported/removed with relative, charged incase

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

October 17, 2019
Date of Imposition of Sentence

LAI Ss

HONORABLE WILLIAM V.GALLO
UNITED STATES MAGISTRATE JUDGE

 

 

19-CR-4022-WVG

 

 
